DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 19, 2022 has been entered.

Status of the Claims
Claims 8 and 10 have been amended. Claims 1-7, 9, 12 and 13 are canceled. Claims 8, 10, 11 and 14 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Anastassiades (US 2014/0274941) with Mount (Curr. Opin. Nephrol. Hypertens., 2013) to demonstrate inherency.
Anastassiades discloses the treatment of gout comprising the administration of acylated hyaluronic acid (HA) derivatives (crosslinked or non-crosslinked) wherein a portion of the N-acetyl groups are substituted with –C(O)-(C2-20)-alkyl, with C3 being exemplified. Treatment includes downregulation of inflammatory cytokines. See abstract; pp 1-2; and paragraphs [0085]-[0088] and [0124]-[0128]. The reference is silent regarding hyperuricemia, uric acid induced pain, uric acid nephropathy, uric acid renal stone, or modulation of creatinine, urea nitrogen and/or uric acid levels. 
Mount teaches that hyperuricemia a hallmark symptom of gout, a painful, inflammatory condition. Furthermore, gout is associated with kidney disease, such as nephrolithiasis (renal stones). See abstract and pp 220-221. Therefore, in treating gout, hyperuricemia and uric acid induced pain would also necessarily be treated, and any associated renal conditions would be prevented. 
With respect to claim 10, in administering the HA product as directed by Anastassiades would further necessarily result in modulation as recited in this claim.  



Double Patenting
Claims 8, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,644,040 in view of Mount (Curr. Opin. Nephrol. Hypertens., 2013). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 10 is drawn to a number of rheumatic conditions, including gout, comprising the administration of an N-acylated HA product. Mount teaches a set forth above. It would have been obvious for one having ordinary skill in the art to select any of the recited diseases, such as gout, to treat. In doing so, the methods of instant claims 8, 10 and 14 would inherently be accomplished.   

Allowable Subject Matter
Claim 11 recites “wherein the modulating prevents rejection of a donor organ.” The claim is construed as requiring that the patient population be one having had or undergoing an organ transplant. Under this construction, the claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further regarding claims 8 and 14, a claim limited to treatment of uric acid nephropathy or uric acid renal stones would be found free of the art. 
The suggested limitations for putting the claims in order for allowance would also overcome the non-statutory double patenting rejection. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623